Title: From Thomas Jefferson to Gerard Walter, 20 May 1788
From: Jefferson, Thomas
To: Walter, Gerard


          
            
              Monsieur
            
            Paris ce 20me. Mai. 1788.
          
          N’ayant point de nouvelles de la porcelaine que vous avez eu la bonté de vous charger de m’expedier le 18me. du mois passé et craignant que ce peut etre ecartée quelque part, je prends la liberté de vous demander un mot d’information si elle est deja partie de Strasbourg, ou quand elle sera partie, et de vous assurer de la consideration avec laquelle j’ai l’honneur d’etre Monsieur votre tres humble et tres obeissant serviteur,
          
            Th: Jefferson
          
        